DETAILED ACTION
Application 15/623225, “METHOD AND APPARATUS FOR ESTIMATING HYDROGEN CROSSOVER LOSS OF FUEL CELL SYSTEM”, was US filed on 6/14/17 and claims priority from a foreign application filed on 12/14/16. 
This Office Action on the merits is in response to communication filed on 12/29/20.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
This application is in condition for allowance (see below) except for the presence of claims 1-9 directed to a method non-elected without traverse in the reply filed on 7/24/19.  
Accordingly, claims 1-9 been cancelled.


Allowable Subject Matter
Claims 10 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, the closest prior art includes Dileo (US 2014/0120442), Aboutallah (US 2006/0210850), Hirashige (US 2009/0246570) and Nanba (US 2013/0295477) which are relevant to the claimed invention as described in the 10/2/20 Non-Final Rejection.  The cited art taken in combination teaches or suggests a fuel cell system including a reactant leakage estimating apparatus and conventional fuel cell components such as hydrogen reservoir, anode, purge valves, and voltage sensors and controllers, such that the prior art teaches or suggests many of the limitations of claim 1. 
However, as argued by applicant in the 12/29/20 remarks, the cited art does expressly teach that any detected leakage is specifically leakage in the hydrogen gas supply pipe, as claimed.  Accordingly, the cited prior art fails to teach the controller “configured to determine whether a pinhole of the fuel cell or a leakage of a hydrogen gas supply pipe occurs based on the measured cell voltage of the fuel cell and an estimated hydrogen crossover rate”.  This recitation is interpreted in light of applicant’s specification to mean that the controller is configured to use the parameters of measured cell voltage and estimated hydrogen crossover rate to distinguish between a pinhole of the fuel cell and a leakage of a hydrogen supply pipe, which is not a feature taught or suggested by the prior art.  Accordingly, the previously presented rejection has been withdrawn.  

Accordingly, claim 10 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723